Title: To James Madison from an Unidentified Correspondent, 2 November 1812
From: 
To: Madison, James


Sir.Philada. Novemr. 2nd. 1812
I do not mean to dictate but only as a friend to your Administration and as one of the family of the Union to communicate my sentiments in a few particulars as briefly as I can conveniently.
I have suggested to you a mode of raising an hundred thousand troops or militia by classing the Citizens of the United States in such a manner as that the amount of the State tax each class annually pays in their respective States shall be alike, equal, and of the same amount. And that each class shall find one man by giving him a bounty and also find him a military Coat & hat to make him look a little like a soldier and each man of the class to pay his proportion of the expence in proportion to the said tax he pays.
Let the class stand during the war and then it will be their interest to inlist the men during the war. However let them inlist them for three or five years or during the war as they may choose or can contract with them and furnish another when the time is expired if that shall happen while the war continues and so repeatedly Until the close of the war.
Black men perhaps might be taken to the Amount of one fourth of the number. In the eastern and middle States they are most of them free and receive the same protection that white people do and why not let them fight for it as well as the others.
In cases of death or removal out of a district let the class be filled up with those that move into it or arrive to a taxable age and if there be a supernumerary number of the latter let them be required to pay their proportion as above proposed towards filling up the ranks in cases of death or inlistsments [sic] in the regular Army and if that be insufficient lay the residue in the same proportion on all the classes in the state. Thus will an efficient militia force be established during the war to be called on if wanted or otherwise to remain at their homes in readiness.
These men being so engaged would, many of them, for the sake of a new bounty and the land given to the regular troops be likely to enlist among them and thus probably the regular regiments would be Easily kept full.
It may easily be effected thro’ the medium of the Marshals they may be authorized to appoint and quallify deputies in the Counties who may be authorized to appoint and quallify township deputies to class the Citizens and attend to the whole business so far as respects their particular townships. Any assessor of a Township will probably do it for a trifle perhaps a cent a name with being exempt from military duty and exactions as being favorable to his fellow Citizens and preventing the horrors of a draught. Nevertheless the services of Volunteers may be accepted and when necessary be called upon to act. It would be ungenerous if their patriotism should be slighted. I kept no Copy nor had I any idea of this when I wrote my former communication and if there be in this, a few repetitions of that, I hope they may be excused also that a zeal for my Country’s good and the success of your Administration which has been my inducement may be considered as an excuse for them. I am &c. yours.
